Judgment of conviction as to the fourth count of the indictment unanimously reversed on the law and facts and new trial granted as to that count and otherwise judgment of conviction affirmed. Memorandum: The indictment as returned contained four counts. The third count was dismissed by the court at the close of the evidence. The jury disagreed as to the first count but found defendant guilty of counts two and four. The latter two counts charged violations of subdivision 8 of section 2460 of the Penal Law in that defendant received moneys from the earnings of a prostitute named in each count. We find sufficient corroboration to sustain the conviction under the second count of the indictment. (Cf. People v. Jelke, 1 N Y 2d 321.) We view as insufficient, however, the corroboration of the testimony of the prostitute named in the fourth count when evaluated in the light of subdivision 9 of section 2460 of the Penal Law and the principles enunciated in People v. Jelke (supra). (Appeal from judgment of Erie County Court convicting defendant on two counts of accepting money from the proceeds of prostitution under subdivision 8 of section 2460 of the Penal Law.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.